Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2809 Filed 03/25/21 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 JEWEL UPSHAW, individually and as the             )
 Personal Representative of the Estate of          )
 Zena Ray Upshaw,                                  )
                             Plaintiff,            )
                                                   )      No. 1:19-cv-341
 -v-                                               )
                                                   )      Honorable Paul L. Maloney
 SSJ GROUP, LLC, et al.,                           )
                             Defendants.           )
                                                   )

       OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred four motions to dismiss to the Magistrate Judge, who issued a

 report and recommendation. (ECF No. 158.) Plaintiff filed objections. (ECF No. 160.)

 Defendant SSJ Group filed objections. (ECF No. 159.) And, Defendant DeltaPlex Arena

 filed objections. (ECF No. 161.) The Court has conducted the required review and will

 adopt the report and recommendation.

         After being served with a report and recommendation (R&R) issued by a magistrate

 judge, a party has fourteen days to file written objections to the proposed findings and

 recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

 reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

 636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

 de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

 curiam).
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2810 Filed 03/25/21 Page 2 of 12




        Plaintiff’s second amended complaint is the controlling pleading. (ECF No. 92.) The

 Court exercises subject-matter jurisdiction over this lawsuit under the diversity statute, 28

 U.S.C. § 1332. Plaintiff pleads eleven claims or counts, all arising under Michigan law. The

 claims arise from the death of Zena “Zeke” Upshaw. Upshaw played basketball for the

 Grand Rapids Drive, a team in the National Basketball Association’s G League. On March

 24, 2018, Upshaw collapsed on the court near the end of a game. Plaintiff Jewel Upshaw,

 Zeke’s mother, watched the game by live stream video. Upshaw passed away two days later.

 The complaint names six defendants: (1) SSJ Group, (2) the DeltaPlex Arena, (3) the

 University of Michigan Health System, (4) the University of Michigan Board of Regents, (5)

 Life EMS, and (6) Edwin Kornoelje, D.O. SSJ Group filed a motion to dismiss. (ECF No.

 112.) DeltaPlex Arena filed a motion to dismiss. (ECF No. 108). The two entities associated

 with the University of Michigan (University Defendants) filed a motion to dismiss. (ECF No.

 126.) And, Kornoelje filed a motion to dismiss.1 (ECF No. 146.)

        A. Plaintiff’s Objections (ECF No. 160)

        The Magistrate Judge recommends granting the motion filed by the University

 Defendants. Plaintiff alleges five claims or counts against the University Defendants: (1)

 intentional infliction of emotional distress, (2) negligent infliction of emotional distress, (3)

 negligence, (4) gross negligence, and (5) medical malpractice.            The Magistrate Judge

 concludes the University Defendants are protected from lawsuits in federal courts by the




 1
       Defendant Kornoelje’s motion relies entirely on the motions filed by the other defendants.
 He explicitly identifies which arguments in each of the other motions he incorporates by reference.

                                                 2
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2811 Filed 03/25/21 Page 3 of 12




 Eleventh Amendment. Plaintiff objects to the recommendation. The Court will overrule

 the objection.

        The Magistrate Judge makes several factual and legal conclusions to which Plaintiff

 does not object. The University Defendants are instrumentalities or arms of the State. The

 University Defendants enjoy Eleventh Amendment immunity.                    And, the Eleventh

 Amendment precludes federal court actions against a State and its instrumentalities unless

 that state waived its sovereign immunity or consented to suit in federal court. Plaintiff does

 not object to these conclusions.

        1. Transfer. Plaintiff requests that if the Court concludes that the University

 Defendants are entitled to immunity, the Court transfer the lawsuit to the Michigan Court of

 Claims rather than dismiss the claims. Plaintiff’s request is denied. Plaintiff has not identified

 any mechanism that would authorize the requested transfer from federal courts to state

 courts. By statute, Congress authorizes removal from state court to federal court and remand

 from federal court to state court. When remand occurs, it necessarily followed a removal.

 The statute does not authorize a federal court to transfer a lawsuit originally filed in federal

 court to a state court. Accordingly, Plaintiff’s authority, Estate of Ritter v. University of

 Michigan, 851 F.2d 846 (6th Cir. 1988), which involved a removal and subsequent order to

 remand, does not help.

        2. Waiver of Immunity. The Magistrate Judge concludes that the University

 Defendants are arms of the State and are entitled to Eleventh Amendment immunity.

 Plaintiff objects. Plaintiff argues Michigan has waived its immunity from suit. Plaintiff relies

 almost exclusively on opinions issued by Michigan courts and discussions of Michigan’s


                                                 3
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2812 Filed 03/25/21 Page 4 of 12




 Governmental Tort Liability Act (GTLA). The Court overrules Plaintiff’s objection. The

 Magistrate Judge succinctly explained why Plaintiff’s reliance on this authority is not

 persuasive: “whether Defendants would be entitled to immunity under Michigan law in an

 action properly pursued in a state court is not relevant to the Eleventh Amendment analysis.”

 (R&R at 12 PageID.2719.) None of the cases cited by Plaintiff demonstrate that Michigan

 has “unequivocally expressed” consent to be sued in federal court. See Pennhurst State Sch.

 & Hosp. v Halderman, 465 U.S. 89, 99 (1984). Our Supreme Court has “consistently held

 that a State’s waiver of sovereign immunity in its own courts is not a waiver of the Eleventh

 Amendment immunity in the federal courts.” Id. at 99 n.9. Plaintiff has not demonstrated

 that Michigan’s GTLA contains any unequivocal waiver of Eleventh Amendment immunity.

 See Wolfe v. Oakland Univ., No. 15-cv-13560, 2016 WL 7048812, at *6-*7 (E.D. Mich.

 Dec. 5, 2016).

        B. Defendant SSJ Group’s Objections (ECF No. 159)

        1. Jurisdiction. The Magistrate Judge recommends rejecting SSJ Group’s argument

 that this Court lacks subject-matter jurisdiction over Plaintiff’s claims against SSJ Group. SSJ

 Group argues that Michigan’s Worker’s Disability Compensation Act (WDCA) provides the

 exclusive remedy for Plaintiff’s claims against SSJ Group. The premise of SSJ Group’s

 argument is that Plaintiff pleads that SSJ Group was Upshaw employer. With that premise,

 SSJ Group argues Plaintiff’s claims fall under the WDCA and concludes, therefore, that this

 Court lacks subject-matter jurisdiction over the claims. The Magistrate Judge treated the

 jurisdictional challenge as a factual challenge and considered the evidence submitted with

 Plaintiff’s response. The Magistrate Judge concludes that Plaintiff presented sufficient


                                                4
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2813 Filed 03/25/21 Page 5 of 12




 evidence to show that Upshaw’s employer was Basketball Services Corporation (BSC) and

 not SSJ Group. SSJ objects, insisting that the Magistrate Judge did not fully apply the

 economic realities test. The Court will overrule the objection.

        This Court may exercise subject-matter jurisdiction to determine the existence of or

 lack of an employer-employee relationship. In Sewell v. Clearing Machine Corporation, 347

 N.W.2d 447, 450 (Mich. 1984), the Michigan Supreme Court held that while the Bureau of

 Worker’s Compensation “has exclusive jurisdiction to decide whether injuries suffered by

 an employee were in the course of employment,” courts “retain the power to decide the

 more fundamental issue of whether the plaintiff is an employee (or a fellow employee) of the

 defendant.” Twenty years later, in Reed v. Yackell, 703 N.W.2d 1, 11 (Mich. 2005), the

 same court noted that Sewell may have been wrongly decided, but expressly “decline[d] to

 overrule Sewell on this record.” The holding in Sewell remains binding on this Court, and

 this Court has subject-matter jurisdiction to determine if SSJ Group was Upshaw’s employer.

 Therefore, the Court agrees with the recommendation of the Magistrate Judge that

 Defendant SSJ Group’s Rule 12(b)(1) jurisdictional challenge should be denied.

        To be clear, this Court has not decided whether Defendant SSJ Group was or was

 not Upshaw’s employer. The answer to that question—the existence of an employer-

 employee relationship under Michigan law—should rarely be resolved under Rule 12. See,

 e.g., Miller v. Stewart, No. 15-14164, 2016 WL 8458985, at *3 (E.D. Mich. Dec. 13, 2016)

 (“It is notable that the economic realities test is a fact-intensive inquiry that is unlikely to ever

 be decided on a motion to dismiss. . . . This test is a loose formulation, leaving the

 determination of employment status to a case-by-case resolution based on the totality of the


                                                  5
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2814 Filed 03/25/21 Page 6 of 12




 circumstances.”). A court may find an employment relationship as a matter of law only where

 “the evidence on the matter is reasonably susceptible of but a single inference” and “where

 evidence of a putative employer’s status is disputed, or where conflicting inferences may

 reasonably be drawn from the known facts, is the issue one for the trier of fact.” Clark v.

 United Techs. Auto., Inc., 594 N.W.2d 447, 453 (Mich. 1999). Here, Plaintiff pleads facts

 that might support the conclusion that SSJ Group was Upshaw’s employer. But, Plaintiff has

 not pled that SSJ Group was Upshaw’s employer and, in her response, Plaintiff explicitly

 denies that SSJ Group was Upshaw’s employer. At this point in the litigation, the parties

 have not presented evidence concerning the totality of the circumstances. The Court

 declines SSJ Group’s invitation to apply the economic realities test to the allegations in the

 complaint. Should SSJ Group want to prove it was Upshaw’s employer, it may try to do so

 as part of a motion for summary judgment.

        2. Duty. SSJ Group questions whether it owed any duty to Upshaw if it was not his

 employer. SSJ Group argues that duty arises only from a relationship. SSJ Group reasons

 that if it had no control over Upshaw, then it likely had no duty to Upshaw.

        The Court declines to consider this “no duty” argument. In its motion to dismiss,

 SSJ Group did not argue that it did not owe any duty to Upshaw. The word “duty” appears

 exactly once in SSJ Group’s motion to dismiss (PageID.1872). The argument advanced here

 is not an objection to any specific portion of the Report and Recommendation.

        C. DeltaPlex Arena’s Objections (ECF No. 161)

        1. Treat-Off-The-Court Policy. Plaintiff alleges DeltaPlex Arena had a treat-off-the-

 court policy that likely contributed to Upshaw’s death. The Magistrate Judge concludes that


                                               6
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2815 Filed 03/25/21 Page 7 of 12




 Plaintiff’s use of the phrase “upon information and belief” was not sufficient to render the

 allegation deficient as a matter of law. DeltaPlex Arena objects. The Court overrules the

 objection and finds no error in the Magistrate Judge’s assessment of the issue. The Court

 also notes that Plaintiff pleads that the trained medical personnel like the paramedics at the

 scene would ordinarily be taught to triage for and expeditiously rule in and rule out possible

 life-threatening causes. (Compl. ¶ 49.) The medical personnel on the scene did not provide

 any triage or immediate treatment, which allows for the plausible inference of a treat-off-the-

 court policy.

        2. Lack of Duty. Plaintiff alleges DeltaPlex Arena had a special relationship with

 Upshaw and owed him a duty to reasonably respond to his medical emergency. DeltaPlex

 Arena argued in its motion to dismiss that it had no duty to Upshaw. The Magistrate Judge

 concludes that, under the circumstances pled in the complaint, DeltaPlex Arena had some

 duty to Upshaw. DeltaPlex Arena objects. DeltaPlex Arena argues that the Magistrate Judge

 erred by relying on a premises liability theory when the facts do not support a claim for

 premises liability.

        The Court overrules the objection. The Magistrate Judge’s conclusion must be read

 in context. DeltaPlex Arena argued that it did not owe Upshaw any duty. The Magistrate

 Judge concludes at the very least a question of fact exists whether Upshaw was an invitee.

 And, if he was an invitee, DeltaPlex Arena owed him a duty. With that conclusion, the

 Magistrate Judge recommends that the Court not dismiss the negligence claims. The Court

 agrees. The Court further notes that Plaintiff pleads facts that, if true, would create a special

 relationship (and a duty) other than that of an invitee. Contrary to what DeltaPlex Arena


                                                7
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2816 Filed 03/25/21 Page 8 of 12




 argued in its motion, Plaintiff does plead that DeltaPlex Arena voluntarily provided medical

 services and by doing so then violated its duty to provide the service in a reasonable manner.

 Plaintiff pleads that DeltaPlex Arena promotes the existence and availability of emergency

 medical services for its events. (Compl. ¶¶ 31-34, 51-53, 60, and 101.) While Plaintiff also

 pleads facts that would support the conclusion that other defendants assumed the

 responsibility to provide medical treatment, a plaintiff can plead theories in the alternative.

 Finally, in its motion DeltaPlex Arena argues that the promotional material quoted in the

 complaint concerning the availability of medical services are not statements made by

 DeltaPlex Arena. But, that is not Plaintiff’s allegation and for the purpose of a motion to

 dismiss, courts must accept as true the allegations in the complaint.

        3. Gross Negligence. The Magistrate Judge concludes that Michigan law recognizes

 a claim for gross negligence. DeltaPlex Arena objects. The Court overrules the objection.

        The history of claims for gross negligence in Michigan is somewhat complicated.

 Without question, some federal and state court opinions are written in a manner that

 supports DeltaPlex Arena’s position. The Court finds the following passage by Judge Judith

 Levy in the Eastern District of Michigan succinct and to the point:

        Gross negligence is not an independent cause of action in Michigan. See Xu
        v. Gay, 257 Mich. App. 263, 268-69, 668 N.W.2d 166 (2003). At common
        law in Michigan, gross negligence was not a higher degree of negligence; it was
        a device to escape contributory negligence. Gibbard v. Cursan, 255 Mich. 311,
        319, 196 N.W. 398 (1923), overruled by Jennings v. Southwood, 446 Mich.
        125, 131-32, 521 N.W.2d 230 (1994) abrogated on other grounds. However,
        Michigan replaced the rule of contributory negligence with comparative
        negligence. Placek v. Sterling Heights, 405 Mich. 638, 650, 275 N.W.2d 511
        (1979). And the Michigan Supreme Court therefore discarded the doctrine of
        common law gross negligence, recognizing that it had outlived its practical
        usefulness. Jennings, 446 Mich. At 129, 521 N.W.2d 230.


                                               8
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2817 Filed 03/25/21 Page 9 of 12




 In re Flint Water Cases, 384 F. Supp. 3d 802, 871 (E.D. Mich. 2019). Currently, claims for

 gross negligence most often arise when statutes employ the term, like the Emergency Medical

 Services Act (EMSA) and the GTLA. See Xu, 668 N.W.2d at 170 (identifying multiple

 statutes). While those statutes allow a plaintiff to overcome immunity by proving gross

 negligence, Michigan courts have consistently found that the statutes do not create an

 independent cause of action. See, e.g., Cummins v. Robinson Twp., 770 N.W.2d 421, 433

 (Mich. Ct. App. 2009) (GTLA); Bletts v. Gribble, 641 F.3d 743, 756 (6th Cir. 2011) (same).

 Courts have also rejected attempts to transform elements of intentional tort claims into claims

 for gross negligence. See VanVorous v. Burmeister, 687 N.W.2d 132, 143 (Mich. Ct. App.

 2004) abrogated on other grounds by Odom v. Wany Cty., 760 N.W.2d 217 (Mich. 2008));

 Rucinski v. Cty. of Oakland, 655 F. App’x 338, 344 (6th Cir. 2016).

        While it is possible to interpret Jennings as a rejection of the gross negligence tort in

 Michigan law, it is also possible to interpret Jennings as simply rejecting the manner in which

 Michigan courts had previously defined the gross negligence tort. Jennings involved a

 statutory claim, not a common law claim. The EMSA did not define the phrase “gross

 negligence.” Jennings concluded that the common law definition of gross negligence was no

 longer viable and should not be used to define the phrase used by the statute. Instead, the

 Court used the definition of “gross negligence” found in GTLA.

        After Jennings, Michigan courts continue to recognize common law gross negligence

 claims, almost always when the defendant raises a contractual waiver as an affirmative

 defense. See Xu, 668 N.W.2d at 170; Lamp v. Reynolds, 645 N.W.2d 311, 314 (Mich. Ct.



                                                9
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2818 Filed 03/25/21 Page 10 of 12




  App. 2002); accord Sa v. Red Frog Events, LLC, 979 F. Supp. 2d 767, 779 (E.D. Mich.

  2013). These cases permit the inference that gross negligence continues to be a viable tort

  under Michigan law. The waiver defense is only a consideration if the Michigan law

  continues to recognize the gross negligence tort. The Court also notes that in 2010, the

  Michigan Supreme Court considered a parent’s waiver on behalf of a child is enforceable.

  Woodman ex rel. Woodman v. Kera, LLC, 785 N.W.2d 1, 2 (Mich. 2010). After the child

  was injured at a venue with inflatable play equipment, the parents filed a lawsuit alleging,

  among other claims, gross negligence. Importantly, the Court did not consider whether gross

  negligence was a viable cause of action under Michigan law. All of the opinions issued

  necessarily assumed that the tort was viable and proceeded to address the enforceability of

  the waiver. If Michigan law does not recognize gross negligence as a tort, all of the opinions

  in Woodman are mere dicta. This Court will make the same assumption, that Michigan

  recognizes gross negligence as a tort.

         3. Intentional Infliction of Emotional Distress. The Magistrate Judge concludes that

  Plaintiff pled sufficient facts to state a plausible claim. DeltaPlex Arena objects. First,

  DeltaPlex Arena repeats its argument that it did not have an off-the-court treatment policy.

  Consistent with the previous discussion, the Court overrules that objection.          Second,

  DeltaPlex Arena argues that the complaint sets forth facts showing that other defendants were

  responsible for providing qualified medical personnel. The Court also overrules this

  objection. Plaintiff is entitled to plead alternative theories. Plaintiff pleads that DeltaPlex

  Arena failed to employ qualified medical personnel. Finally, DeltaPlex Arena requests the

  Court dismiss the intentional inflection of emotional distress claim because the Magistrate


                                                10
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2819 Filed 03/25/21 Page 11 of 12




  Judge found no causation for the same claim against Defendant SSJ. DeltaPlex Arena

  concedes that it did not raise the argument in its motion. This argument is not a proper

  objection to any finding or recommendation in the Magistrate Judge’s report, and the Court

  declines to consider it at this point in the litigation.

         4. Negligent Infliction of Emotional Distress. The Magistrate Judge relies on earlier

  findings and recommendations to conclude that a duty existed and that viewing the event live

  on-line can give rise to a claim. DeltaPlex Arena objects. The Court overrules the objections.

  The Court previously addressed the duty issue. For its argument that a plaintiff must be

  physically present, not on-line, to state a negligent infliction claim, DeltaPlex Arena’s relies

  on Clifton v. McCammack, 43 N.E.3d 213, 223 (Ind. 2015).                 Clifton can be easily

  distinguished. Here, Plaintiff watched the event live and in real time. In Clifton, the plaintiff

  learned about the car accident involving his son while watching the news. He did not see the

  accident, he arrived on the accident scene approximately forty minutes later, and the scene

  had been altered by emergency personnel, which included covering the body so that no signs

  of trauma were visible. Finally, the Court disagrees that Plaintiff merely pleaded inadequate

  medical care. Plaintiff pleaded facts that would give rise to the sort of shock and emotional

  distress from which this claim can arise.




                                                   11
Case 1:19-cv-00341-PLM-PJG ECF No. 162, PageID.2820 Filed 03/25/21 Page 12 of 12




                                          ORDER

  1. The Court ADOPTS as its Opinion the Report and Recommendation (ECF No. 158);

  2. The Court GRANTS IN PART and DENIES IN PART Defendant DeltaPlex Arena’s

  motion to dismiss (ECF No. 108);

  3. The Court GRANTS IN PART and DENIES IN PART Defendant SSJ Group’s motion

  to dismiss (ECF No. 112);

  4. The Court GRANTS the University Defendants’ motion to dismiss (ECF No. 126); and

  5. The Court GRANTS IN PART and DENIES IN PART Defendant Kornoelje’s motion

  to dismiss (ECF No. 146) consistent with the manner in which the claims against him are

  resolved in the other motions filed by the other defendants. Because Defendant Kornoelje

  incorporates by reference the arguments advanced in the other motion, and because not all

  of those claims were dismissed, the Court does not dismiss all of the claims against this

  defendant.

        IT IS SO ORDERED.

  Date: March 25, 2021                                            /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge




                                             12
